THE THIRTEENTH COURT OF APPEALS

                                   13-21-00310-CV


                                   Kenneth Hahn
                                         v.
                               ConocoPhillips Company


                                  On Appeal from the
                     267th District Court of DeWitt County, Texas
                         Trial Court Cause No. 15-03-23,343


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered in

part and remanded in part. The Court orders the judgment of the trial court REVERSED

AND RENDERED IN PART and REMANDED IN PART in accordance with its opinion.

Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

December 1, 2022